       Case 2:20-cv-02238-TLN-AC Document 4 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BRIANNA C. PASKIEWICZ,                           No. 2:20-cv-02238-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    CALIFORNIA LABOR
      COMISSIONERLILIA GARCIA
15    BROWER; SHARONHILLIARD,
      DIRECTOR OFUNEMPLOYMENT
16    DEVELOPMENT;CALIFORNIA STATE
      EMPLOYMENTDEVELOPMENT
17    DEPARTMENT“EDD”; CALIFORNIA
      ATTORNEYGENERAL ZAVIER
18    BECERRA,
19                       Defendants.
20
21          Plaintiff Brianna C. Paskiewicz (“Plaintiff”), proceeding pro se, filed the above-entitled

22   action. The matter was referred to a United States Magistrate Judge pursuant to Local Rule

23   302(c)(21).

24          On December 3, 2020, the magistrate judge filed findings and recommendations herein

25   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

26   findings and recommendations were to be filed within twenty-one days. (ECF No. 3.) Plaintiff

27   has not filed objections to the findings and recommendations.

28   ///
                                                       1
      Case 2:20-cv-02238-TLN-AC Document 4 Filed 01/21/21 Page 2 of 2


 1              Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7   Accordingly, IT IS HEREBY ORDERED that:

 8              1. The Findings and Recommendations filed December 3, 2020 (ECF No. 3), are adopted

 9   in full;

10              2. The Complaint (ECF No. 1) is DISMISSED without leave to amend for lack of

11   jurisdiction and failure to state a claim upon which relief can be granted; and

12              3. The Clerk of the Court is directed to close this case.

13              IT IS SO ORDERED.

14   DATED: January 19, 2021

15

16

17

18                                                                 Troy L. Nunley
                                                                   United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                           2
